Citation Nr: 1611955	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  15-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.

This case comes before the Board of Veterans Appeals (Board) on appeal from May 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include VA treatment records dated from May 2010 to August 2010 and August 2013 to April 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus as likely as not began during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

The Board finds that the Veteran is competent to report that he was exposed to loud noise in service and that his tinnitus began therein.  Specifically, in a June 2013 VA Form 21-526EZ, he reported that tinnitus began in service.  At the May 2014 VA audiological examination, he reported exposure to explosions, gunfire from shotguns and pistols, and public debris (petrol bombs) during the coup while stationed in the Philippines.  He also informed the VA examiner that hearing protection was not available when overseas, and he has constant bilateral tinnitus that he first recalls noticing in 2003 while stationed in Germany after a day of shooting with men from the Department of State without the use of hearing protection.  Following the evaluation, the VA examiner concluded that she was not denying the Veteran's exposure to noise.

The Veteran's testimony is competent as tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's testimony is also credible because his statements are supported by his service personnel records which note his military occupational specialty included air control electronics operator and marine security guard, he received the rifle qualification (sharpshooter) award, and he completed foreign service for over one year as well as marine combat training.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal and conceded by the May 2014 VA examiner.  

Likewise, the Board finds that the Veteran has a current disability of tinnitus based on his competent lay testimony, as noted in the May 2014 VA audiological examination report.  See Charles, 16 Vet. App. 370.

As the Veteran has provided competent and credible lay evidence of a disability that began during service and has existed since that time, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

A remand is needed to obtain a VA examination to properly adjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  See 38 C.F.R. §§ 3.303, 3.304(f) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2011, the Veteran's previous representative requested entitlement to service connection for anxiety/mood disorder conditions.  In an April 2011 VA Form 21-4138, the Veteran requested service connection for panic/mood disorder because of panic attacks he developed in 2004 while stationed at Manilla with the Marine Security Guard Detachment and he continues to have problems with panic attacks and mood swings.  In a December 2013 notice of disagreement , the Veteran reported he was originally misdiagnosed and should have been diagnosed for posttraumatic stress disorder due to combat-related events while in Iraq.

Service treatment records show he was directed to an involuntary referral for mental health evaluation in July 2005.  In a December 2013 statement, the Veteran reported four stressor events, to include a fear of hostile military or terrorist activity during service, which were each addressed by a military records specialist in a July 2015 VA memorandum.  Moreover, VA treatment records in Virtual VA show evidence of a current disability within close proximity to and during the appeal period, specifically mood disorder not otherwise specified in May 2010 and posttraumatic stress disorder initially in October 2013.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, to include the VA Medical Center in Kansas City, dated since April 2015.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of an acquired psychiatric disability.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

a)  For any diagnosed acquired psychiatric disability (other than posttraumatic stress disorder), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from August 2001 to August 2006?  

b)  If a diagnosis of posttraumatic stress disorder is rendered, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from August 2001 to August 2006, to include based on a fear of hostile military or terrorist activity?  

c)  If no current diagnosis is rendered, the examiner should refer to the diagnoses of mood disorder not otherwise specified (as noted in the May 2010 VA treatment record) and of posttraumatic stress disorder (as noted in the October 2013 to April 2015 VA treatment records) and render the appropriate requested medical opinions above.  

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


